           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 ANTONE L. KNOX,                             )
                                             )
                        Petitioner,          )
                                             )
 -vs-                                        )      Case No. CIV-19-0092-F
                                             )
 MIKE CARPENTER, Warden,                     )
                                             )
                        Respondent.          )

                                        ORDER

        The Report and Recommendation entered by Magistrate Judge Suzanne
Mitchell (doc. no. 8, the Report) recommends transfer of this action, which is
brought pursuant to 28 U.S.C. § 2241.            In furtherance of justice, the Report
recommends transfer to the United States District Court for the Eastern District of
Oklahoma, as this action attacks the execution of petitioner’s sentence rather than its
validity, and must therefore be filed in the district where the petitioner is confined.
Petitioner is confined at Oklahoma State Penitentiary in McAlester, Oklahoma,
which is within the territorial jurisdiction of the Eastern District of Oklahoma.
        In response to the Report, petitioner has filed a motion to transfer. Doc. no.
9. The motion states that petitioner does not object to transfer as recommended by
the magistrate judge. Accordingly, petitioner asks the court to transfer this action,
without further delay, to the Eastern District of Oklahoma.
        In these circumstances it is clear that petitioner has no objection to the Report.
Having reviewed the Report, and with there being no objection to it from the
petitioner, the court finds that it agrees with the Report and that transfer is in the
interests of justice.
        Accordingly, the Report is ACCEPTED, ADOPTED and AFFIRMED, and
petitioner’s motion for transfer is GRANTED. This action (including the pending
motion for leave to proceed in forma pauperis, doc. no. 2) is hereby
TRANSFERRED to the United States District Court for the Eastern District of
Oklahoma.
        IT IS SO ORDERED this 11th day of February, 2019.




19-0092p001.docx




                                       2
